Case 2:18-cr-00101-GEKP Document 287 Filed 07/12/21 Page1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA — : CRIMINAL ACTION
v. :
MARCUS REY WILLIAMS NO. 18-101-10
ORDER

AND NOW this 12th day of July, 2021, for the reasons stated on the record a Bail
Review hearing on July 7, 2021, it is hereby ORDERED that the conditions of pretrial release are
modified as follows: Beginning as soon as arrangements can be made Defendant shall be placed on
home detention with location monitoring and shall not leave his pais except for medical
appointments or to attend religious services or other activities specifically approved by the Court.

All other conditions of pretrial release shal] remain in effect.

BY ‘THE COURT: ;

  

ited States District Judge

 
